
	
		II
		110th CONGRESS
		2d Session
		S. 3105
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To authorize funding for the Advancing Justice through
		  DNA Technology initiative. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Funding DNA Technology Initiative
			 Act of 2008.
		2.DNA
			 InitiativeThere are
			 authorized to be appropriated for the programs, grants, and other activities
			 under the Advancing Justice through DNA Technology initiative announced by the
			 President on March 11, 2003, $217,000,000 for each of fiscal years 2009 and
			 2010.
		
